FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 09/03/2021 in which claims 2, 6, 9-10 and 15-20 were canceled; claim 1 was amended; claim 21 was newly added. All the amendments have been thoroughly reviewed and entered.
Claims 1, 3-5, 7-8, 11-14 and 21 are under examination.

Modified Rejection
Necessitated by Applicant’s Claim Amendments 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over David et al (1 December 2016; WO 2016/189435 A1; previously cited) in view of Lao et al (18 February 2016; US 2016/0046615 A1; previously cited), Adams et al  (3 December 2009; US 2009/0298815 A1), Moschwitzer et al (20 October 2011; US 2011/0257158 A1; previously cited), and Ramalho et al (24 February 2009; US 7,494,668 B2; previously cited).
Regarding claim 1, David teaches a pharmaceutical composition in the form of a tablet comprising a drug substance; mannitol and microcrystalline cellulose as fillers; crospovidone as disintegrant; magnesium stearate as lubricant; and colloidal silicon dioxide as glidant, wherein the fillers are present from 50 to 70% by weight based on the total weight of said pharmaceutical composition and the mannitol and microcrystalline are present in ratio of from 3:1 to 1:1, preferably about 2:1 (weight of 
However, David does not teach the drug substance is N-{3-[5-(2-Amino-4- pyrimidinyl)-2-(1,1-dimethylethyl)-1,3-thiazol-4-yl]-2-fluorophenyl}-2,6- difluorobenzenesulfonamide, methanesulfonate salt and in an amount of from 5% to 40% in weight; hypromellose in an amount of from 1% to 13% weight; and the dosage of 10 mg to 25 mg of the drug substance of claim 1.
Regarding the N-{3-[5-(2-Amino-4- pyrimidinyl)-2-(1,1-dimethylethyl)-1,3-thiazol-4-yl]-2-fluorophenyl}-2,6- difluorobenzenesulfonamide, methanesulfonate salt of claim 1, Lao teaches N-[3-[5-(2-amino-4-pyrimidinyl)-2-(tert-butyl)-thiazol-4-yl]-2-fluorophenyl]-2,6-difluorobenzene sulfonamide methanesulfonate (Dabrafenib methanesulfonate), and the incorporation of Dabrafenib methanesulfonate in an oral solid form such as disintegrating tablet ([0002], [0078], [0079], [0081]; Example 15).
It would have been obvious to one of ordinary in the art to incorporate Dabrafenib methanesulfonate as the drug substance in the tablet of David, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Lao teaches that Dabrafenib methanesulfonate is suitable for pharmaceutical application in form of disintegrating tablets that maintain the stability of the Dabrafenib methanesulfonate, as well as, suitable in pharmaceutical compositions which contains mannitol, microcrystalline cellulose, crospovidone, magnesium stearate and colloidal 
Regarding the dosage of 10 mg to 25 mg of the drug substance of claim 1, teaches Adams teaches N-{3-[5-(2-amino-4-pyrimidinyl)-2-(1,1-dimethylethyl)-1,3-thiazol-4-yl]-2-fluorophenyl}-2,6-difluorobenzenesulfonamide methanesulfonate (Dabrafenib methanesulfonate), and the incorporation of Dabrafenib methanesulfonate in an oral solid unit dosage form such as disintegrating tablet, wherein the amount of Dabrafenib methanesulfonate in the unit dosage can be optimize from 5 mg to 100 mg depending on the condition being treated, the route of administration, and the age, weight and condition of the patient (Abstract; [0062], [0065]-[0066], [0956]-[0958], Examples 58d-58e; [0416]-[0417], [0419], and [0421]). 
It would have been obvious one of ordinary skill in the art to optimize the dosage amount of Dabrafenib methanesulfonate in the tablet of David and Lao to a dosage from 10 mg to 25 mg, and produce the claimed invention. One of ordinary skill in the art 
Regarding the hypromellose in an amount of from 1% to 13% in weight of claim 1, Moschwitzer teaches a disintegrating tablet comprising a drug substance with a low intrinsic oral bioavailability, and a hydroswelling polymer such as hydroxypropyl 
It would have been obvious to one of ordinary skill in the art to include hypromellose in the tablet of David and Lao, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Moschwitzer provided the guidance to do so by teaching that hypromellose can be included in the tablet of David and Lao, as hypromellose is suitably added to improve disintegration ability of the tablet (Moschwitzer: [0112]-[0014]). One of ordinary skill in the art would have reasonable expectation of success of including hypromellose in the tablet of David and Lao because common to Inoue, Lao has also acknowledged that hypromellose would be a suitable excipient that can be compatibly selected to be added to tablet formulations containing Dabrafenib methanesulfonate as a drug substance (Lao: [0078]-[0079]). Thus, an ordinary artisan provided the guidance from the prior art would looked to including hypromellose in the tablet of David and Lao so to achieve a resultant tablet 
It would also have been obvious to one of ordinary skill in the art to routinely optimize the amounts of Dabrafenib methanesulfonate, hypromellose, mannitol and microcrystalline cellulose in the tablet of David in view of Lao and Inoue, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because David suggested that the drug substance can be present in the tablet at a in amount of 5-50% by weight (David: page 7, lines 6-8; page 10) and Lao describes that the Dabrafenib methanesulfonate as the drug substance can be present in the tablet at an amount of about 23% by weight (Lao: [0175]), which is within the scope of the suggested amount of drug substance in the tablet of David and the claimed range. Furthermore, as discussed above, David also suggested that the fillers (mannitol and microcrystalline) are present from 50 to 70% by weight based on the total weight of said pharmaceutical composition and the mannitol and microcrystalline are present in ratio of from 3:1 to 1:1, preferably about 2:1 (weight of mannitol : weight of microcrystalline cellulose), which also falls within the scope of the claimed range. In additionally, as discussed above, Moschwitzer teaches the hypromellose as an excipient of the disintegrating tablet can be present in the tablet at an amount of about 2% by weight or about 7% by weight, which falls within or lie inside the claimed range. Thus, it is noted that the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 
With respect to the claimed disintegrating time as recited in claim 1, as discussed above, David teaches that the combination of mannitol and microcrystalline as fillers provide the composition with good compressibility and disintegration, and the ratio weight amounts of mannitol and microcrystalline can be optimize to preferably 2:1 (David: page 7, lines 16-19; claim 5). Thus, an ordinary artisan provided the guidance from the prior art would looked to optimizing the ratio weight amounts of mannitol and microcrystalline can be optimize to preferably 2:1 so as to achieve the desired hardness and disintegration time because per Ramalho, when the ratio weight amounts of mannitol and microcrystalline is 2:1, the resultant tablet has hardness of 3-6 Kp (about 29 N to about 59 N) and a disintegration time of within 3 minutes (Ramalho: column 4, lines 40-53; column 8, Example 4; column 11, Example 9). As such, an ordinary artisan would look to optimizing the ratio weight amounts of mannitol and microcrystalline to 2:1 so as to achieve the desired hardness and disintegration time as claimed.

Regarding claims 4 and 5, Moschwitzer teaches the suitable hypromellose include hydrophilic hydroxypropyl methylcellulose polymers which has low viscosity such as Methocel E5® (nominal viscosity between 4 mPa s to 6 mPa s, as measured at 20°C for a 2% by weight in water, and a 28% to 30% methoxyl substitution) and Methocel K100®LV (viscosity of between 80 mPa s to 120 mPa s, as measured at 20°C for a 2 % by weight in water, and 19% to 24% methoxyl substitution) ([0034]).
Regarding claim 7, as discussed above, David teaches that the combination of mannitol and microcrystalline as fillers provide the composition with good compressibility and disintegration, and the ratio weight amounts of mannitol and microcrystalline can be optimize to preferably 2:1 (David: page 7, lines 16-19; claim 5). Thus, an ordinary artisan provided the guidance from the prior art would looked to optimizing the ratio weight amounts of mannitol and microcrystalline can be optimize to preferably 2:1 so as to achieve the desired hardness and disintegration time because per Ramalho, when the ratio weight amounts of mannitol and microcrystalline is 2:1, the resultant tablet has hardness of 3-6 Kp (about 29 N to about 59 N) and a disintegration time of within 3 minutes (Ramalho: column 4, lines 40-53; column 8, Example 4; column 
Regarding claim 8, David teaches the tablet contains disintegrating at an amount of from 2 to 10% by weight, lubricant at an amount of from 1 to 5% by weight and glidant at an amount of 0.1 to 3% by weight (pages 8 and 10; claim 12). It is noted that the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amounts of disintegrant, lubricant and glidant in the tablet would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 11, as discussed above, David teaches the disintegrant is crospovidone.
Regarding claim 12, as discussed above, David teaches the tablet contains crospovidone as the disintegrating at an amount of from 2 to 10% by weight. The Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar 
Regarding claim 13, as discussed above, David teaches the glidant is colloidal silicon dioxide.
Regarding claim 14, as discussed above, David teaches the lubricant is magnesium sulfate.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 09/03/2021 have been fully considered but they are not persuasive.
Below is the Examiner’s response to Applicant’s arguments as they pertain to the pending 103 rejection.
Applicant argues that none of the cited references teach or suggest the tablet contains 10 mg to 25 mgs of Compound A (Dabrafenib methanesulfonate), and having 

In response, the Examiner disagrees. First, with respect to Applicant’s argument directed to Moschwitzer and evidence from Denton et al., it is noted that the claimed drug compound is the methanesulfonate salt form of methanesulfonate, and not the free base compound of dabrafenib. Thus, Applicant’s citation to Denton as evidence to show that dabrafenib is not a compound with low bioavailability is misplaced because the drug compound of Lao and Adams is dabrafenib methanesulfonate, and thus, differ from the free base of dabrafenib disclosed in Denton. Contrary to Applicant’s allegation, Lao appears to suggest that the known Crystal Form I of dabrafenib methanesulfonate (the dabrafenib methanesulfonate of Adams) is a compound with low bioavailability, as the objective of Lao was to produce a new crystal form of dabrafenib methanesulfonate that has better bioavailability (Lao: Abstract; [0003]-[0006]). As such, Lao does suggest that dabrafenib methanesulfonate is a compound with low bioavailability, thereby Moschwitzer used for teaching hypromellose is sufficiently combined with David, Lao, Adams and Ramalho to render obvious Applicant’s claimed invention. 
Secondly, the Examiner asserts that the combined teachings of David, Lao, Adams, Moschwitzer and Ramalho remain to render obvious Applicant’s claimed invention because the construction of obviousness analysis were based on knowledge Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). 
As discussed above in the pending 103 rejection and to the extent that David discloses that a pharmaceutical composition has to be individually designed for every new active pharmaceutical ingredient (API) due to its own physical, chemical and pharmacological characteristics, Lao and Adams provided the guidance for including Dabrafenib methanesulfonate as the active ingredient in the disintegrating tablet of David, as it has been established in Lao and Adams (before the effective filing date of Applicant’s invention), Dabrafenib methanesulfonate was a known API that was not only suitable for pharmaceutical application in form of disintegrating tablets, but was suitable for use with a variety of pharmaceutical acceptable excipients including mannitol, microcrystalline cellulose, crospovidone, magnesium stearate and colloidal silicone dioxide (Lao: [0002], [0078], [0079], [0081]; Example 15; Adams: Abstract; [0062], [0065]-[0066], [0956]-[0958], Examples 58d-58e; [0416]-[0417], [0419], and [0421]). David further established that it is the use of mannitol and microcrystalline as fillers in an optimizable weight ratio of 2:1 provided the advantages of good compression properties in a pharmaceutical composition, and fast dissolution/disintegration characteristics (David: page 3, lines 8-end; page 4, lines 1-17; pages 6-10; claims 1-9 
Thus, there is reasonable suggestion or guidance in the cited prior arts for incorporation of Dabrafenib methanesulfonate as the drug substance in the tablet formulation of David with a reasonable predictability and expectation of achieving the claimed result of “the tablet has a disintegration time, measured according to the disintegration test of the European Pharmacopoeia 2.9.1, disintegration time of tablets in water at 150C to 250C, of 3 minutes or less,” as Lao and Adams established that Dabrafenib methanesulfonate is suitable for incorporation in pharmaceutical formulation including disintegrating tablet, and David and Ramalho established that a pharmaceutical formulation containing mannitol and microcrystalline in an optimizable weight ratio of 2:1 provided a resultant disintegrating tablet with disintegration time of within 3 minutes, thereby sufficiently rendering obvious Applicant’s claimed invention. Applicant is noted that [o]bviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).


New Objection
Claim Objections
Claim 21 is objected to because of the following informalities:  it appears that claim 21 is an independent claim. Thus, “The dispersible tablet” as recited in the preamble of claim 21 should be “A dispersible tablet.”  Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: the specificity of the ingredients of the dispersible tablet of claim 21 in combination with the respective weight amounts and weight ratios as recited in claim 21 are not reasonably taught or suggested in the prior art.

Conclusion
	Claims 1, 3-5, 7-8 and 11-14 are rejected.
	Claim 21 is objected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613